DETAILED ACTION
	The instant application is a domestic application filed 08 December 2020, which is a continuation of 15/488,215 (now US Patent No. 10,857,172), filed 14 April 2017, which is a provisional of US 62/322,460, filed 14 April 2016.
	The preliminary amendment filed 27 December 2021. Claims 1-28 are pending in the current application. Claims 12-27 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-11 and 28 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 28 in the reply filed on 27 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
To expedite prosecution of the present Application, the election of species requirement has been withdrawn.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosado Loria et al. (US 2015/0237902, cited as English language equivalent of WO 2014/042503, published April 2014, cited in IDS submitted 08 December 2020) in view of Szczepankiewicz et al. (US Patent Application Publication No. 2017/0204131, cited in IDS submitted 08 December 2020) and further in view of ChromaDex (Press Release, May 2013, cited in IDS submitted 08 December 2020) and Yang et al. (J. Med. Chem., 2007, vol. 50, pp. 6458-6461, cited in IDS submitted 08 December 2020).

Szczepankiewicz et al. teach a pharmaceutical composition comprising nicotinamide riboside chloride crystal (NR chloride crystal), (claim 23). Szczepankiewicz et al. teach treating a disease or disorder that would benefit from increased NAD levels comprising administering a pharmaceutical composition comprising the NR chloride crystal (claim 37). Szczepankiewicz et al. teach the NR chloride crystal can be used in combination with one or more other NAD precursors, including nicotinamide mononucleotide (NMN), and/or niacin (nicotinic acid or vitamin B3), (paragraph [0056]). Szcepankiewicz et al. disclose salt forms of nicotinamide riboside include tricarboxylates, including acetate (paragraph [0014]), like nicotinamide riboside triacetate (Example 1). Szczepankiewicz et al. teach the composition may be used for glycolipid storage diseases that have a high infant mortality (see paragraph [0108]). Szczepankiewicz et al. teach administering 10 mg NR per 1 kilogram food or beverage, (i.e. oral administration; paragraph [0025]). Szczepankiewicz et al. teach NR can be formulated in a pharmaceutical composition at a concentration of 1 to 60% by weight (paragraph [0064]). Szczepankiewicz et al. teach administering the NR by oral dose, for one, two or three times a day, over a period of a number of weeks, months or years (paragraph [0066]). Szczepankiewicz et al. teach exemplary flushing inducing agents include niacin, wherein the NR composition can be administered to treat flushing inducing agents (paragraph [0166]-[0168], particularly [0168]). Szczepankiewicz et al. teach NR supplementation could represent a dietary alternative to niacin, with the advantage of being a more efficient NAD precursor (paragraph [0005]). 
ChromaDex teaches the use of nicotinamide riboside (NR) as a next generation niacin (vitamin B3), without flushing side effects of niacin (p.1). ChromaDex teaches the incorporation of this commercially available compound in infant formulas (p.1). ChromaDex teaches NR is found naturally in trace amounts in milk and other foods, and is a more potent, no-flush version of niacin (p.2, second paragraph). ChromaDex teaches beneficial effects of NR in humans include increased fatty acid oxidation, mitochondrial activity, resistance to negative consequences of high-fat diets, protection against oxidative stress, prevention of peripheral neuropathy and blocking muscle degeneration (p.2, second paragraph). ChromaDex teaches NR enhances levels of NAD in the mitochondria of animals, wherein NAD is a critical co-factor for energy metabolism (p. 2, second paragraph). 
Yang et al. teach increased intracellular levels of NAD+ concentration have been determined to provide protective effects in the brain, for treating diabetes and neurodegenerative disorders (p.6458, first paragraph). Yang et al. teach nicotinamide, nicotinic acid mononucleotide, nicotinamide mononucleotide (NMN), and nicotinamide riboside are all known NAD+ precursors and have been demonstrated to have protective effects on neurons (p.6458, first paragraph).  Yang et al. teach the preparation of multiple derivatives of nicotinamide riboside, including nicotinic acid riboside (compound 6), (abstract). Yang et al. teach these compounds increased NAD+ concentrations from 1.2-2.7 fold in several mammalian cell lines, and establishes they are both bioavailable and potent in stimulating the increase in NAD+ concentrations in mammalian cells (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising NR, and NRTA as part of an infant formula to an infant mammalian subject. 
+ as a means for meeting the minimal levels of intracellular NAD+ needed by the mammalian body (i.e. as a vitamin B3 source in Rosado Loria). One having ordinary skill in the art would have been motivated to administer NR and NRTA as niacin derivatives because they are all precursors to NAD+, wherein the riboside derivatives are more bioavailable and a safer vitamin B3 source to increase intracellular NAD+.
The skilled artisan would have been motivated to administer an additional NAD+ precursor with NR because Szczepankiewicz et al. expressly teach NR can be combined with additional NAD+ precursors including NMN, niacin (nicotinic acid or vitamin B3), and tricarboxylates of NR like NRTA. 
The skilled artisan would have additionally been motivated to administer NR with NAR because Yang et al. found they both increased cellular levels of NAD+ by amounts as high as 270% of controls. The ordinary artisan would have had a reasonable expectation of success because Yang et al. found NR and NAR were bioavailable and highly potent in mammalian cells in increasing cellular levels of NAD+. 
The dose of niacin taught by Rosado Loria et al. (6 mg per 482 kcal; or 4.5 mg per 520 kcal) is equivalent to 1,244 µg per 100 kcal, or 865 µg per 100 kcal, respectively. The amount 1,244 µg per 100 kcal is close to the lower end of the range recited in present claims 1 and 28 (1,500 µg per 100 kcal). The skilled artisan would have been motivated to optimize the dose of NR derivatives to raise NAD+ levels in a similar amount as niacin itself, with the understanding that different amounts of NR and niacin will be needed to raise NAD+ to the same level. See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
The skilled artisan would clearly recognize that an infant formula is the sole source of nutrition for non-breast fed infants for at least the time period of 0 to 6 months. Rosado Loria et al. indicate the infant formula can be used to treat atopic dermatitis and is designed for the optimal growth, 
The recitation “further wherein the level of short chain fatty acid (SCFA) is increased in the mammal” in present claims 10 and 28 will necessarily occur upon performing the positively recited steps.
See MPEP 2111.04, “…‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". The same rational applies to instant claims 7, 13, 14, 20, 21 and 28.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Duplicate Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing the claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-11 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,857,172 in view of Rosado Loria et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference Patent are directed towards administering an infant formula comprising at least nicotinamide riboside (NR, I) and optionally one or more nicotinyl riboside compounds selected from NAR, NRH, NARH, NRTA, NARTA, NRH-TA and NARH-TA. The claims also disclose orally administering the composition to the infant daily. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer at least two nicotinyl riboside compounds because the reference Patent teaches administering at least one, which can optionally be administered with at least one other NR derivative. The NR derivatives of the reference Patent are the same as those in claim 11. 
The obviousness regarding the dosage range of claims 1 and 28 is the same as discussed above.
Thus claims 1-11 and 28 are obvious over the claims of the reference Patent.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623